     Case 1:20-cv-05504-AT Document 10 Filed 07/20/20 Page 1 of 1




                        40 NORTH PEARL STREET, SUITE 5                Douglas A. Kellner
                                                                        Co-Chair
                            ALBANY, N.Y. 12207-2109




                                 July 20, 2020


          Gallagher v NYS Board of Elections, Case No. 20-cv-5504

      I am named as a defendant in this action and I hereby appear pro se,
pending my request for representation and indemnification pursuant to New
York Public Officers Law § 17.

                              Respectfully submitted,



                              Douglas A. Kellner
                              Co-Chair, New York State Board of Elections
                              40 North Pearl Street, Suite 5
                              Albany, New York 12207-2109
                              Telephone: (518) 474-8100
                              Email: douglas.kellner@elections.ny.gov
